Citation Nr: 9908559	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-14 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1965 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
disability evaluation effective from March 1997.  By a rating 
decision dated in July 1998, the RO change the effective date 
to February 1995, the date of the veteran's claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
symptomatology which is includes a depressed mood, difficulty 
concentrating, anxiety, frequent nightmares, chronic sleep 
impairment, auditory hallucinations, intrusive thoughts, and 
social isolation.  

3.  The veteran's disability is productive of considerable 
impairment.  


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

The Board finds that the veteran's claim for an evaluation in 
excess of 10 percent for PTSD is plausible and capable of 
substantiation and is therefore well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well-
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992). The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist her in developing the 
facts pertinent to her claim. See 38 U.S.C.A. § 5107(b) (West 
1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. 
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1998). Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Since the rating in this 
claim has been effective since the initial award of service 
the findings in Fenderson, supra, are not for consideration.  

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly as set forth in 38 C.F.R. §§ 4.125-4.132 
(1996). The new criteria has been redesignated as 38 C.F.R. 
§§ 4.125-4.130 (1998). See 61 Fed. Reg. 52695-52702 (1996).  
Where, as here, the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board notes 
that the RO has considered the veteran's PTSD at the 10 
percent rate under both the prior and the newly-revised 
criteria. To ensure that the veteran is given every 
consideration with respect to the current appeal, the Board 
will do likewise.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, a 10 percent 
evaluation was warranted for emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability evaluation for PTSD 
encompassed definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent disability evaluation for PTSD was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was assigned when the ability to establish and 
maintain effective relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), 
effective from November 7, 1996, PTSD which is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks during periods of significant 
stress, or symptoms controlled by continuous medication, 
warrants a 10 percent evaluation.

PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  


II. Factual Background

A March 1997 VA Mental Disorders examination report reflects 
that the examiner had reviewed the veteran's claims file 
prior to the examination.  The veteran's extensive in-service 
history and reported stressors were recorded.  The veteran 
indicated that he drove a school bus for disabled children.  
The veteran also related that he had difficulty concentrating 
and maintaining relationships.  He reported having frequent 
flashbacks, intrusive memories, difficulty relating to others 
and sleep impairment.  The veteran reported that he was 
easily startled around loud bangs or noises and that he had 
difficulty with depression during the holidays.  On mental 
status examination, the veteran had a saddened affect and at 
times, he became tearful when he spoke.  He exhibited some 
irritability and anxiety, and his speech was spontaneous.  
The veteran had some auditory hallucinations relating to 
combat and he was preoccupied with the events that had 
transpired in Vietnam.  The veteran had several recollections 
about being wounded by shrapnel and he related that he still 
hurt where he had been hit in the chest, back and leg.  The 
veteran had guilty feelings about a friend who had died in 
Vietnam.  The veteran did not have any suicidal or homicidal 
ideation and he had fair concentration.  The veteran was 
diagnosed as having PTSD.  

A May 1997 VA PTSD examination report reflects that the 
examiner had reviewed the veteran's claims prior to the 
examination.  The veteran's extensive in-service history and 
stressors were reported in detail by the examiner.  It was 
reported that the veteran had held a variety of jobs after he 
was discharged from the United States Army and that since 
1986, he had been employed as a part-time school bus driver 
for disabled children.  It was noted that the veteran had 
been receiving treatment at a VA Medical Center and that he 
had been prescribed Trazodone for sleep, depression, 
irritability and temper control.  It was noted that the 
veteran was withdrawn from people and preferred to be alone.  
The veteran reported having daily flashbacks, nightmares and 
severe recurrent dreams of his Vietnam experiences.  He also 
related that he had difficulty concentrating and maintaining 
relationships.  The examiner noted that the veteran had sleep 
disturbances and that it was also very difficult for him to 
be around people.  The veteran reported being easily startled 
by loud sounds (i.e. firecrackers).  The veteran reported 
being depressed, especially around the holidays and 
anniversary periods relating to Vietnam.  

On mental status examination in May 1997, the veteran was 
cooperative; he had a saddened affect and depressed mood.  
His speech was spontaneous and he had some feelings of 
irritability, anxiety and guilt.  He reported having 
nightmares, flashbacks and that he often heard the voices of 
people being wounded.  The veteran was not suicidal or 
homicidal.  The examiner indicated that the veteran met all 
the criteria for chronic PTSD as was evidenced by distressing 
dreams, hallucinations, flashbacks, sleep impairment, 
irritability, anger, difficulty concentrating, symptoms of 
hypervigilance, exaggerated startled response and a fear of 
crowds and people in general.  The examiner noted that the 
veteran preferred to be alone.  He was oriented to time, 
place and person with no reported short or long-term memory 
loss.  The veteran's speech had a normal rate and flow.  The 
veteran did not exhibit any evidence of any panic attacks; 
however, as noted above, he had a depressed mood and 
exhibited some anxiety and irritability.  The examiner 
further reported that the veteran had difficulty working as 
result of his memories of Vietnam and that he would often 
isolate himself.  It was noted that the veteran had sleep 
impairment and poor impulse control, which interfered with 
his ability to work.  The veteran was found to have a Global 
Assessment Functioning (GAF) Score of 40.  

Results from an October 1997 VA psychological test reflect 
that the veteran reported an extensive in-service history 
relating to Vietnam.  It was also noted that the veteran had 
recurrent dreams, flashbacks and sleep disturbance.  He 
reported that in the winter, when he was employed and busy, 
his dreams would occur about once a week, primarily on the 
weekend.  During the summer, when he was not employed, his 
dreams increased to two to three times a week.  The veteran 
also complained about dreams that he did not understand which 
involved him being in places he had never been to before, 
people asking him questions which he could not answer and 
trying to do things that he had never done before.  The 
veteran indicated that he worked as Santa Claus and with the 
needy over the holidays.  The MMPI-2 test was administered to 
the veteran and revealed that he was suspicious of others, 
had difficulty with interpersonal relationships, a high 
incidence of psychological problems with little coping 
ability to deal with them, difficulty concentrating and 
thinking, focused on bodily sensations as a way of avoiding 
his emotions and psychological difficulties and depression 
manifested in reduced activity.  The examiner noted that even 
though the veteran appeared to have had adequate control over 
his behavior and did not appear to act out impulsively but 
instead to consider the consequences of his behavior, he 
needed to be evaluated for suicidal ideation as he had 
thoughts of suicide.  The veteran was diagnosed as having 
PTSD.

A November 1997 VA PTSD examination report reflects that the 
examiner had reviewed the claims file prior to the 
examination.  It was noted that the veteran was receiving 
treatment at a local VA Medical Center and that he was on 
Trazodone for his sleeping problems.  The veteran reported 
that he needed to stay busy and that if he sat around, his 
mind would drift to the events in Vietnam (friends being 
killed).  He indicated that he would hear a voice stating, 
"I won't see my mother any more." The veteran also related 
that one boy got killed by a grenade and his bones "melted 
like jelly."  He reported that he would wake up in a cold 
sweat after having dreams and nightmares about snakes and 
animal images of people with no face.  The veteran reported 
that he was a widower, and that he had a girlfriend, whom he 
did not live with.  He stated that he preferred to be alone. 

On mental status examination in November 1997, the veteran's 
speech was somewhat halted, he was oriented to all spheres 
and his memory was unremarkable.  The veteran's affect was 
appropriate and his prevailing mood indicated some anxiety, 
depression and irritability.  There was no evidence of any 
active hallucinations, delusions or suicidal or homicidal 
thoughts.  The veteran was reported to have been socially 
isolated and had dreams, nightmares and intrusive thoughts 
whenever he sat around.  The veteran avoided Vietnam-related 
movies.  The veteran was diagnosed as having PTSD.  He was 
assigned a GAF score of 61-70.  

A December 1997 VA PTSD examination report reflects that the 
veteran was 54 years old, a widower and a full-time school 
driver for disabled/handicapped children.  The veteran 
reported in detail his various in-service stressors relating 
to Vietnam.  He reported having recurrent nightmares three 
times a week during the summertime, when he was not working.  
The veteran related that he avoided talking or watching war 
movies on television as it reminded him of Vietnam.  The 
veteran did not associate with people, especially with 
strangers because he was distrustful and suspicious of them.  
The veteran was only able to recall having one incident of 
destructive behavior (he broke a table with his hands and 
claimed to have been drinking).  The veteran reported having 
on and off recurrent and intrusive memories of a dead friend, 
Hefner, and of an eighteen year old soldier.  

On mental status examination in December 1997, the veteran 
was well oriented to time, place and person and appeared to 
have been mildly depressed.  When the veteran related his 
stressors in Vietnam, his eyes became watery and red and he 
became nervous, tense, and stuttered.  The veteran claimed to 
have been easily startled when someone would sneak up on him 
and would tell people to refrain from doing so or else he 
would harm them.  During the interview, the veteran's 
behavior was appropriate and he did not have any delusions, 
hallucinations, suicidal or homicidal ideation or psychosis.  
The veteran was able to maintain his personal hygiene and 
other basic activities of daily living.  When the veteran 
became nervous, he had difficulty concentrating and focusing.  
He did not have any mood swings.  The veteran related that he 
did not socialize and stayed home alone most of the time.  He 
indicated that on some occasions, he would be awakened in the 
middle of the night and he would check the house.  The 
examiner noted that the veteran had missed four days of work 
during the previous year as a result of a work-related motor 
vehicle accident.  Otherwise, the veteran was found to have 
functioned well at his job.  The veteran was diagnosed as 
having chronic, delayed PTSD with no social support or 
friends, a GAF score of 71 and mild symptoms of depression 
and sleep irregularity with on and off nightmares.  The 
veteran was found to have no social life and to have been 
functioning fairly well.  


III.  Analysis

In this case, the Board finds that the veteran's 
manifestations of his service-connected PTSD more closely 
approximate the criteria for a 50 percent evaluation for PTSD 
pursuant to the criteria effective prior to November 7, 1996.  
In this regard, the Board observes that several recent 
examination reports are of record and that the evidence must 
be considered in its totality when considering a claim for an 
increased evaluation.  In general the reports reflect that 
the veteran reveals a depressed mood, has continuing chronic 
sleep impairment, is suspicious and hypervigilant towards 
others, has frequent nightmares and flashbacks, has 
difficulty concentrating as a result of anxiety and prefers 
to be socially isolated.  He is easily startled and has a 
fear of crowds and people.  Moreover, the veteran described 
avoidance behavior in relation to reminders of the in-service 
Vietnam experiences.  His GAF scores have ranged from 40 to 
71 on recent examinations.  

The symptoms noted above call into question whether the 
veteran's service-connected PTSD is more appropriately 
evaluated at the 50 percent rate, rather than at the 10 
percent rate, reflecting considerable impairment.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the veteran's service-connected PTSD is more 
appropriately evaluated at the 50 percent rate under the old 
criteria.

The Board does not find that a higher evaluation, of 70 
percent, is warranted for the veteran's PTSD under either the 
former or revised criteria.  In this regard, the Board notes 
that the evidence of record does not indicate such symptoms 
as the ability to establish and maintain effective 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment (old criteria) or findings of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships (new criteria). 

While the Board notes that the veteran apparently has 
considerable social impairment, he is still able to work 
full-time as a school bus driver for disabled children and to 
have functioned fairly well.  He is oriented to time, place 
and person.  He has a girlfriend, and can take care of his 
personal hygiene.  As such, the Board does not find that the 
veteran's service-connected PTSD is productive of impairment 
of social and industrial functioning warranting an increased 
evaluation to 70 percent under the old or the revised 
criteria.  Rather, it is the conclusion of the Board that the 
disability evaluation for the veteran's PTSD more nearly 
approximates criteria reflective of considerable impairment, 
and the rating should appropriately be increased to 50 
percent under the prior criteria.  The benefit of the doubt 
has been resolved in the veteran's favor to the extent 
indicated.  38 U.S.C.A. § 5107(a)(West 1991).


ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
criteria governing the payment of monetary benefits. 


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

